Citation Nr: 1802820	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to benefits under 38 U.S.C. § 1815 for a child born with birth defects.

3.  Entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1992 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to benefits under 38 U.S.C. Chapter 18.   


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO denied the claims of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida and 38 U.S.C. 
§ 1815 for a child born with birth defects.  The RO found that the Veteran's father was not a Vietnam or Korean veteran for benefits under § 1805 and that the Veteran's mother was not a Vietnam veteran for benefits under § 1815.  

2.  The Veteran did not appeal the March 2010 RO decision.

3.  Evidence added to the record since the March 2010 RO decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida.

4.  Evidence added to the record since the March 2010 RO decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to benefits under 38 U.S.C. § 1815 for a child born with birth defects.

5.  The Veteran's father served on active duty in the Republic of Vietnam after January 9, 1962, but before May 7, 1975.

6.  The Veteran does not have a diagnosis of spina bifida, to exclude spina bifida occulta.

CONCLUSIONS OF LAW

1.  The March 2010 rating decision, which denied the claims of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida and 38 U.S.C. 
§ 1815 for a child born with birth defects, is final.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The additional evidence received since the March 2010 rating decision is new and material as to the claim of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The additional evidence received since the March 2010 rating decision is not new and material as to the claim of entitlement to benefits under 38 U.S.C. § 1815 for a child born with birth defects, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
 
4.  The criteria for benefits under 38 U.S.C. § 1805 for spina bifida as the child of a Vietnam veteran have not been met.  38 U.S.C. §§ 1805, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.313, 3.814 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As to the new and material 38 U.S.C. § 1805 claim, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

As to the other claims, the duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA, Social Security Administration (SSA), and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claims.  Pursuant to 38 C.F.R. 
§ 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  New and Material Evidence

In this case, the Veteran asserts that she is entitled to benefits under 38 U.S.C. 
§§ 1805, 1815 because she suffers from a birth defect or spina bifida and her biological father is a Vietnam veteran.  See January 2014 notice of disagreement (NOD).  

In December 2009, the Veteran filed an Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans.  See December 2009 Form VA 21-0304.  In a March 2010 rating decision, the RO denied the Veteran's claim for spina bifida because she was not shown to be the daughter of a Vietnam or Korea service veteran and she did not have a diagnosis of spina bifida, to exclude spina bifida occulta.   See March 2010 rating decision.  Further, the RO denied the Veteran's birth defect claim because her biological mother was not a Vietnam veteran.  See March 2010 rating decision.  The Veteran was required to file an NOD within one year from the date the March 2010 rating decision was mailed.  See 38 U.S.C. § 7105(b)(1).  The Veteran did not do so; as such, the March 2010 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. § 7105(d).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claims as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the March 2010 rating decision, the record consisted of the Veteran's service treatment records, informal claims, outpatient treatment records from August 2009 to October 2009 from Carl Vinson VA Medical Center, treatment reports from the Georgia Department of Human Resources, Crippled Children's Unit dated December 1977 to September 1981, and private treatment records from July 1997 to September 1997 and February 2000 to April 2000.  

A.  38 U.S.C. § 1805

Since then, the Veteran submitted a birth certificate showing she was born to L.J. (father) and F.J. (mother) in March 1972.  See April 1972 Birth Certificate.  The Veteran also submitted her father's DD-214 showing active duty service from February 1966 to November 1967.  The DD-214 also shows that the Veteran's father obtained a Vietnam Campaign Medal with "Device 60."  As a result, VA has since conceded that the Veteran's father is a Vietnam veteran as contemplated under 38 C.F.R. § 3.814.  See March 2017 supplemental statement of the case (SSOC).    

This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida.  The issue of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida is addressed in Section III of the decision below.  

B.  38 U.S.C. § 1815

Since the March 2010 rating decision, VA has obtained statements from the Veteran, VA treatment records through March 2017, SSA records, and private treatment records.  Notably, the Veteran did not submit any documentation or argument attesting to the fact that her mother was a Vietnam veteran as defined under 38 C.F.R. § 3.815(c)(1).  This serves as a categorical bar to benefits under that section.    

Therefore, the Veteran's additional medical documentation does not constitute new and material evidence.  
After review of all of the evidence, the Board finds that new and material evidence to reopen the previously denied claim of entitlement to benefits under 38 U.S.C. 
§ 1815 for a child born with birth defects has not been received; there is no benefit of doubt to be resolved; and the preponderance of the evidence is against reopening the claim.  

III.  The Merits of the 38 U.S.C. § 1805 Claim

The Secretary shall pay a monthly allowance under this section to any child of a Vietnam veteran for any disability resulting from spina bifida suffered by such child.  38 U.S.C. § 1805 (2012); 38 C.F.R. § 3.814.  A "Vietnam veteran" is a person who performed active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  38 C.F.R. 
§ 3.814(c)(1).  The term "spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C. § 1802; 38 C.F.R. § 3.814(c)(4).    

Here, VA has conceded that the Veteran's father served in Vietnam as contemplated under 38 C.F.R. § 3.814.  Further, the evidence of record confirms that the Veteran has spina bifida occulta.  See August 2009 VA treatment record.  Specifically, a back x-ray showed "possible spina bifida occulta at the level of the S1 vertebra[.]" and "spina bifida occulta would not be causing [the Veteran's] current problems and does not need any specific treatment."  Id.  In contrast, she has been diagnosed with multiple sclerosis since December 2007.  See March 2017 VA treatment record.  Nevertheless, the Veteran has not submitted evidence showing that she has spina bifida to exclude spina bifida occulta.  Accordingly the Veteran's claim of entitlement to benefits under 38 U.S.C. § 1805 is denied.   







ORDER

The petition to reopen the claim of entitlement to benefits under 38 U.S.C. § 1815 for a child born with birth defects is denied.

New and material evidence having been received, the claim of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida is reopened; the claim is granted to this extent only.

Entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida is denied.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


